Title: To Thomas Jefferson from Caesar Augustus Rodney, 24 February 1821
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


            Honored, Revered & Dear Sir,
            Wilmington
              Feby 24th 1821.
          I have lately recovered from a severe attack of fever, which confined me to my bed for ten days; & I propose to visit Philada, tomorrow, where I shall see my old friend S. Gerard, & procure from him some of the genuine Maldonado Pamphis seed, for yourself. I prefer his, because he has taken more pains in the cultivation of this fine vegetable, & has kept it far separated from any other of the same speices. He has preserved an ample supply for you, particularly. I presume I may transmit a sufficient quality within your Trunk, by mail, & with your permission, will enclose you some for our mutual friend Genl Cocke, to whom I must beg the favor of you to transmit to the proper Post. Office, with the necessary directions, the enclosed letters. I would not give you this trouble, but I do not recollect the office to which to direct it; and tho’ I took a Memorm of it, by accident, I have mis laid it.We have lost our amiable and most estimable friend Mr Burwell, and I sincerely sympathise, with you, on the melancholy event, which I am sure you must feel very sensibly. I had expected to meet him, next winter, in Congress, to which the people have spontaneously elected me tho’ much against my own wishes. I shall go there, with more reluctance, than when at your earnest solicitation, I consented to serve, to support you & your administration. My numerous & still increasing family now require all my time & exertions.With every sentiment of respects affection & gratitude Yours Most Sincerely & TrulyC. A. RodneyP.S. If you have not the Green Asparagus I can send you some of the seed. I think my bed produces the finest I ever saw.